OPINION — AG — **** COUNTY ASSESSOR REVALUATION OF PROPERTY **** PURSUANT TO 68 O.S. 1971 2472 [68-2472], OCTOBER 1, OR AS SOON AS PRACTICABLE PRIOR THERETO, EXISTS AS THE DATE THAT ALL COUNTY PROPERTY IS TO BE PLACED UPON THE TAX ROLLS AT ITS NEW VALUE. THE MAINTENANCE OF AN ACTIVE AND SYSTEMATIC PROGRAM OF REVALUATION AS REQUIRED BY 68 O.S. 1971 2481.1 [68-2481.1] ET SEQ IS TO BE FINANCED PURSUANT TO 68 O.S. 1971 2481.4 [68-2481.4], WELL QUALIFIED CITIZENS EMPLOYED PURSUANT TO 68 O.S. 1971 2481.7 [68-2481.7] MAY BE COMPENSATED AS PER THE PROVISIONS OF SECTION 2481.4, THE COUNTY ASSESSOR IS AUTHORIZED TO CONTRACT WITH WELL QUALIFIED CITIZENS FOR THE LISTING AND REVALUATION OF PROPERTY BEYOND THE PRIMARY PHASE OF REVALUATION, AND THAT THE COST OF SUCH ASSISTANCE WOULD BE PAID BY THE COUNTY ASSESSOR FROM FUNDS DERIVED THROUGH THE OPERATION OF SECTION 2481.4  CITE: 68 O.S. 1971 2472 [68-2472], 68 O.S. 1971 2481.11 [68-2481.11] (MICHAEL D. TINNEY)